

116 SRES 75 ATS: Honoring the life, achievements, and distinguished public service of John David Dingell, Jr., and expressing condolences to his family on his passing.
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 75IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Ms. Stabenow (for herself, Mr. Peters, Mr. Blunt, Mr. Schumer, Mr. Markey, Mr. Casey, Mr. Van Hollen, Mr. Booker, Mr. Carper, Ms. Klobuchar, Mr. Durbin, Mr. Brown, Mr. Leahy, Ms. Harris, Mrs. Feinstein, Mrs. Murray, Mr. Reed, Mrs. Blackburn, and Mr. Burr) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life, achievements, and distinguished public service of John David Dingell, Jr., and
			 expressing condolences to his family on his passing.
	
 Whereas, on February 8, 2019, the death of Representative John David Dingell, Jr. (referred to in this preamble as John Dingell), former Chairman of the Committee on Energy and Commerce of the House of Representatives, brought a sense of deep personal loss—
 (1)to his family, including his wife, Representative Deborah Debbie Dingell of the 12th congressional district of Michigan, and his children and grandchildren;
 (2)to his many former colleagues and friends; (3)to Members of Congress; and
 (4)to the people of the United States; Whereas John Dingell represented the people of southeastern Michigan with distinction in the House of Representatives for 59 years, from December 13, 1955, to January 3, 2015, making John Dingell the longest serving Member of either chamber of Congress in the history of the United States;
 Whereas the father of John Dingell, the late John David Dingell, Sr., preceded John Dingell in service as a Member of the House of Representatives from March 4, 1933, to September 19, 1955;
 Whereas the wife of John Dingell, Deborah Dingell, succeeded John Dingell on January 3, 2015, and continues to serve as a Member of the House of Representatives;
 Whereas the people of southeastern Michigan have entrusted John David Dingell, Sr., John Dingell, and Deborah Dingell together to serve as their voice in Congress for the past 86 years;
 Whereas John Dingell was raised from the age of 6 in southeast Michigan, the home State of the parents of John Dingell, and the State that John David Dingell, Sr., was elected to serve in the 73rd Congress;
 Whereas John Dingell was fiercely proud of his Polish-American roots and throughout his life shared the joys of his heritage with others, including by delivering paczki pastries to colleagues, staff of the House of Representatives, and visitors to the Capitol;
 Whereas John Dingell had his first taste of public service and participation in government as a page for the House of Representatives;
 Whereas John Dingell, while serving as a page for the House of Representatives, in the Hall of the House of Representatives on December 8, 1941, witnessed President Franklin Roosevelt deliver the iconic address asking for a declaration of war against Japan following the bombing of Pearl Harbor;
 Whereas John Dingell was drafted into the United States Army at the age of 18 and served honorably; Whereas John Dingell received a Bachelor of Science degree and a Juris Doctor degree from Georgetown University;
 Whereas, prior to being elected to the House of Representatives, John Dingell worked— (1)in private law practice;
 (2)as a park ranger with the National Park Service; and
 (3)as an assistant prosecutor; Whereas John Dingell was elected to the House of Representatives following the death of John David Dingell, Sr., in 1955 and was reelected 29 times;
 Whereas John Dingell— (1)advocated for affordable health insurance coverage for seniors in the United States, a cause championed by John David Dingell, Sr.; and
 (2)worked to secure the enactment of the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) in 1965, presiding over the passage of the Social Security Amendments of 1965 (Public Law 89–97; 79 Stat. 286) in the House of Representatives;
 Whereas John Dingell witnessed President Lyndon B. Johnson sign into law the Social Security Amendments of 1965 (Public Law 89–97; 79 Stat. 286), which enacted the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.);
 Whereas John Dingell was a crusader for the environment, helping to author and shepherd to passage— (1)the Clean Air Act (42 U.S.C. 7401 et seq.);
 (2)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (3)the Federal Water Pollution Control Act Amendments of 1972 (Public Law 92–500; 86 Stat. 816), which formed the basis of the modern Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (4)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (5)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 Whereas John Dingell fought to make civil rights a part of the platform of the Democratic Party in 1960, standing up to people who believed it would alienate certain voters and declaring that making civil rights a platform issue was the right thing to do;
 Whereas John Dingell was a strong supporter in the House of Representatives of— (1)the Civil Rights Act of 1957 (Public Law 85–315; 71 Stat. 634);
 (2)the Civil Rights Act of 1960 (Public Law 86–449; 74 Stat. 86); (3)the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); and
 (4)the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.); Whereas John Dingell served as chairman of the Committee on Energy and Commerce of the House of Representatives from January 3, 1981, to January 3, 1995, and again from January 3, 2007, to January 3, 2009, and served as the ranking minority member during the years in between, making John Dingell the senior Democratic member on that Committee for 26 years;
 Whereas, during every Congress in which he served, John Dingell introduced legislation to provide universal access to health care;
 Whereas, in 2010, John Dingell invited Speaker Nancy Pelosi to use the gavel with which he presided over passage of the Social Security Amendments of 1965 (Public Law 89–97; 79 Stat. 286), which included the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), to preside over passage of the Patient Protection and Affordable Care Act (42 U.S.C. 18001 et seq.) in the House of Representatives;
 Whereas John Dingell, over the course of his tenure in the House of Representatives, served with the following 11 Presidents: Dwight D. Eisenhower, John F. Kennedy, Lyndon B. Johnson, Richard Nixon, Gerald Ford, Jimmy Carter, Ronald Reagan, George H.W. Bush, Bill Clinton, George W. Bush, and Barack Obama;
 Whereas John Dingell served as Dean of the House of Representatives from January 3, 1995, to January 3, 2015;
 Whereas John Dingell retired from the House of Representatives in 2015 and was succeeded by his beloved wife, Deborah, whom he referred to as his lovely Deborah;
 Whereas Deborah Dingell carries on the legacy of John Dingell and now serves as co-chair of the Democratic Policy and Communications Committee in the Democratic Caucus;
 Whereas, in 2014, President Barack Obama awarded John Dingell the Presidential Medal of Freedom, the highest civilian honor of the United States;
 Whereas John Dingell, both before and after retirement, gathered a large following on Twitter, where he demonstrated wit, wisdom, and clever commentary on politics in the United States while promoting greater civility, patriotism, tolerance, justice, and inclusion; and
 Whereas John Dingell was held in the highest esteem by Members of Congress from both parties because of his record tenure in office, sharp intellect, good humor, congeniality, and belief in working together to achieve consensus through trust and camaraderie: Now, therefore, be it
	
 That the Senate— (1)honors the life, achievements, and distinguished public service of John David Dingell, Jr.; and
 (2)expresses condolences to the family of John David Dingell, Jr., on his passing.